DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 17/042277.   Claims 18-34 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 09/28/2020 has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 22 and 23 use the terms “guiding means” which appears to be defined in paragraph 0019 of applicant’s disclosure which states; “The guiding means may have at least one recess for instance an elongated recess, such as a groove, flute, channeling or the like”   Examiner will use this paragraph as guidance in treating claims 22 and 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, 25, 31 and 34 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ashfield 3734259.

Regarding claim 18 Ashfield shows: A dual clutch unit for variable torque distribution on two output shafts (14, 25), comprising: an outer disk carrier 12 rotationally driven about a rotation axis; a first inner disk carrier (17, 18); a first disk pack 19 (see column 3 lines 55-60) for torque transmission between the outer disk carrier and the first inner disk carrier; 
a second inner disk carrier (27, 28), wherein the first inner disk carrier and the second inner disk carrier are arranged rotatably relative to each other about the rotation axis; 
a second disk pack 29 for torque transmission between the outer disk carrier and the second inner disk carrier; 
a central oil supply 51 to supply the first disk pack and the second disk pack with coolant; 
a first distributor channel 48 in the first inner disk carrier 18, the first distributor channel comprising a feed opening 48 through which the first distributor channel is fluidly connected to the central oil supply; 
a second distributor channel (48 in 28) in the second inner disk carrier, the second distributor channel being fluidly connected to the central oil supply via the first distributor channel; 
and drain channels (flow paths along each disk (18) radially outward from 48) in the first inner disk carrier to conduct the coolant into the first disk pack (19) and in the second inner disk carrier (flow paths along each 28 radially outward from 48) to conduct the coolant into the second disk pack (29).

Regarding claim 19 the first inner disk carrier (17, 18) comprises at least one through-bore 48 through which the second distributor channel is fluidly connected to the first distributor channel.

Regarding claim 25 the first distributor channel and the second distributor channel are each designed as an annular passage (from 46 on the right through the left most 48 in Fig 1) extending in the axial direction and being concentrically arranged to the rotation axis.

Regarding claim 31 a deflector ring (right side of 12) is fluidly connected on its inlet side to the central oil supply 51 and on its outlet side to the first distributor channel (48 of 18), wherein the deflector ring has a collecting groove 43 that is circumferentially open (to the right) and a plurality of transfer bores 46 (Column 2 lines 55-60), which are circumferentially distributed and at least substantially axially aligned and fluidly connected to the collecting groove.

Regarding claim 34  A drive assembly for driving a drive axle of a motor vehicle, comprising: a drive engine 10 with a motor shaft (11), two output shafts (14, 25) arranged concentrically to each other; and a clutch unit arranged in a power path between the drive engine and output shafts , wherein the clutch unit is a dual clutch unit (Fig 1) for variable torque distribution (Column 1 lines 40-60 Examiner’s position is that variable torque distribution means the available drive torque can be different one shaft 
an outer disk carrier 12 rotationally driven about a rotation axis, 
a first inner disk carrier (17, 18), 
a first disk pack 19 (see column 3 lines 55-60) for torque transmission between the outer disk carrier and the first inner disk carrier, 
a second inner disk carrier (27, 28), wherein the first inner disk carrier and the second inner disk carrier are arranged rotatably relative to each other about the rotation axis, a second disk pack 29 for torque transmission between the outer disk carrier and the second inner disk carrier, 
a central oil supply 51 to supply the first disk pack and the second disk pack with coolant, 
a first distributor channel (48 in 18) in the first inner disk carrier, the first distributor channel comprising a feed opening through which the first distributor channel is fluidly connected to the central oil supply (51), 
a second distributor channel (48 in 28) in the second inner disk carrier, the second distributor channel being fluidly connected to the central oil supply via the first distributor channel, 
and drain channels (flow paths radially from 48 on each carrier through each clutch pack) being formed in the first inner disk carrier to conduct the coolant into the first disk pack (radially from 48) and in the second inner disk carrier to conduct the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Adams 2935889 in view of Ashfield 3734259.

Regarding claim 18 Adams shows: A dual clutch unit for variable torque distribution on two input shafts (16, 17), comprising: an outer disk carrier 34 rotationally driven about a rotation axis; a first inner disk carrier (29); a first disk pack (at 39 left in Fig 1) for torque transmission between the outer disk carrier and the first inner disk carrier; 
a second inner disk carrier (28), wherein the first inner disk carrier and the second inner disk carrier are arranged rotatably relative to each other about the rotation axis; 

a central oil supply 44 to supply the first disk pack and the second disk pack with coolant (via auger 54); 
a first distributor channel (56, 57) in the first inner disk carrier 29, the first distributor channel comprising a feed opening 56 through which the first distributor channel is fluidly connected to the central oil supply 44; 
a second distributor channel (62, 63) in the second inner disk carrier, the second distributor channel being fluidly connected to the central oil supply via the first distributor channel; 
and drain channels (59) in the first inner disk carrier to conduct the coolant into the first disk pack and (64) in the second inner disk carrier to conduct the coolant into the second disk pack (column 4 lines 1-10 and lines 30-35).

In Adams there are two input shafts (16 and 17) and one output (33) and not two output shafts and one input as claimed.   However it is well known that the input and outputs of a clutch can be reversed for different applications.   For example, consider that the load (on 33) of Adams could drive the input (16 or 17 depending upon engagement) in a process sometimes called engine braking.   Ashfield discloses a liquid cooled dual clutch where there are two outputs (14 and 25) and one input (11)   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application that the clutch of Adams could be used in an application where there are two output shafts and a single input as taught by Ashfield as this is a mere reversal of parts 

Regarding claim 19 the first inner disk carrier comprises at least one through-bore (Adams 57) through which the second distributor channel is fluidly connected to the first distributor channel.

Regarding claim 20 Adams further discloses the second inner disk carrier (28) comprises an axial protrusion with the at least one through-bore 63, wherein the protrusion 61 projects into the first distributor channel and the first distributor channel is designed as an axially extending (into 61) annular passage at least in a region of axial overlap with the protrusion.   In Adams the protrusion element 61 is reversed from the claim, on the second inner disk carrier instead of the first.   However it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to place the protrusion on the first carrier instead of the second this being a mere reversal of parts and the results would remain the same.

Regarding claim 22 Adams further discloses guiding means 56 (an elongated channel or the like) are formed in the first distributor channel (56, 57) for guiding a partial (some coolant stays in 56 other is guided to 57) quantity of the coolant towards the at least one through-bore 57.   (examiner notes that each metering hole 57 may also be considered a guide means see column 3 lines 60-65)



Regarding claim 24 the first inner disk carrier and the second inner disk carrier are axially supported against each other (by protrusion 61).

Regarding claim 25 the first distributor channel and the second distributor channel are each designed as an annular passage (from 54 on the left through to 63) extending in the axial direction and being concentrically arranged to the rotation axis.

Regarding claim 34 A drive assembly for driving a drive axle of a motor vehicle, comprising: a drive engine with a motor shaft 21, two input shafts (16, 17) arranged concentrically to each other; and a clutch unit arranged in a power path between the drive engine and one output shaft 33, wherein the clutch unit is a dual clutch unit (Fig 1) for variable torque distribution (Examiner’s position is that variable torque distribution means the available drive torque can be different one shaft from the other and this would be true of a lower speed shaft 17 and higher speed shaft 16 which can be independently disengaged for no torque in one shaft while engaged for some torque in the other) on the two input shafts, comprising: 
an outer disk carrier 34 rotationally driven about a rotation axis, 
a first inner disk carrier (29), 

a second inner disk carrier (28), wherein the first inner disk carrier and the second inner disk carrier are arranged rotatably relative to each other about the rotation axis, 
a second disk pack (39 right) for torque transmission between the outer disk carrier and the second inner disk carrier, 
a central oil supply 44 to supply the first disk pack and the second disk pack with coolant, 
a first distributor channel (56,57) in the first inner disk carrier, the first distributor channel comprising a feed opening through which the first distributor channel is fluidly connected to the central oil supply (44), 
a second distributor channel (62, 63) in the second inner disk carrier, the second distributor channel being fluidly connected to the central oil supply via the first distributor channel, 
and drain channels (59) being formed in the first inner disk carrier to conduct the coolant into the first disk pack (39 left) and in the second inner disk carrier to conduct the coolant into the second disk pack (39 right): wherein the motor shaft 21 rotatingly drives the inner disk carriers; and wherein a first input shaft 16 of the two input shafts is non-rotatably connected to the first inner disk carrier (29) and a second input shaft 17 of the two input shafts is non-rotatably connected to the second inner disk carrier (at 27).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adams 2935889 in view of Ashfield 3734259 as applied to claim 18, and further in view of DE102011102748 cited by applicant (DE’748).

Regarding claim 26 Adams shows outlet openings (59, 64) but does not clearly show them arranged in a spiral just axially spaced (Adams column 4 ls 30-35) however in a dual wet clutch (De ‘748) discloses outlet openings 36 in a radially outer channel wall of the first distributor channel and in a radially outer channel wall of the second distributor channel, wherein the outlet openings are arranged on an imaginary spiral arranged concentrically to the rotation axis.   It would have been obvious to one of ordinary skill in the art to arrange the axial spaced openings of Adams on an imaginary .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Adams 2935889 in view of Ashfield 3734259 and further in view of DE102011102748 cited by applicant (DE’748) as applied to claim 26 and still further in view of Ichikawa 2006/0113157 cited by applicant.

In Adams the outlet openings 59, 64 appear to have the same diameter.  However in Ichikawa channels 13 can have the same diameter (Fig 7A) or some can be smaller (Fig 7B).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to make some channels of Adams, such as the ones in the first distributor channel which receives the flow first, have smaller diameters as taught in Ichikawa with the motivation to control the flow so that adequate cooling occurs for all clutch plates including those outlet openings further down the flow path.

Claims 21, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams 2935889 in view of Ashfield 3734259 as applied to claims 18 and 19, and further in view of Ichikawa 2006/0113157 cited by applicant

Regarding claim 21 In Adams and Ashfield the boreholes are parallel to the axis and not at an angle.   However in a wet clutch Ichikawa shows wherein a borehole longitudinal axis of at least one through-bore (Fig 3A) encloses an angle with the 
It would have been obvious to one of ordinary skill in the art to place the through bore 57 of Adams at an angle as taught by Ichikawa this being another way to guide the fluid flow using centrifugal force instead of steps (Adams 54 to 57 to 63).

Regarding claim 28 In Adams the distributor channels are stepped and not frustoconical, outward to allow flow control.   However Ichikawa (Fig 3) teaches an envelope surface (angled) delimiting a distributor channel radially outside is designed frustoconically.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to make the entire outer distributor channel surfaces of Adams frustoconical as this would be another way to control flow centrifugally instead of steps (54 to 57 to 62 to 63) as used in Adams, with the same result.

Regarding claim 29 an aperture angle between envelope lines of the respective envelope surface and the rotation axis is between 0.01 degrees and 10 degrees and that the respective aperture angle opens in flow direction of the coolant.
(In Ichikawa the angle appears to be about 5 degrees however the exact angle is a design choice that would be based on the required flow control as well as the viscosity of the fluid for example)


Regarding claim 30 Adams is silent on discharge from carrier 34.  Ashfield shows the outer disk carrier 12 comprises a plurality of discharge channels 49 for discharging the coolant, but is silent on size.  However Ichikawa shows that the discharge channels can have the same diameter (Fig 7A) or some can be smaller (Fig 7B).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to make some channels of Adams/Ashfield have smaller diameters to control the flow so that adequate cooling occurs for all clutch plates.

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/           Primary Examiner, Art Unit 3659